Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 24-37, 41, 42 directed to Invention II non-elected without traverse.  Accordingly, claims 24-37, 41, 42 have been cancelled.
Applicant’s request for rejoinder of non-elected claims is not persuasive since claim 24 does not require all the limitations of allowed claims 1, 11 or 43.
EXAMINER'S AMENDMENT
Claims 24-37, 41, 42 are cancelled as noted above.



Claims 1-15, 17-23, 39, 40, 43 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose inlet side free to move in response to fluid flow in combination with other limitations of claims 1 or 11. The prior art fails to disclose magnetic particles free to migrate within capsule medium in combination with other limitations of claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753